


EXHIBIT 10.3
NONQUALIFIED STOCK OPTION AGREEMENT
under the
UNUM GROUP
STOCK INCENTIVE PLAN OF 2012


Optionee:
[Participant Name]
Number of Shares Subject to Option:
[Shares Granted]
Exercise Price per Share:
[Grant Price]
Date of Grant:
[Grant Date]

1.Grant of Option. Unum Group (the “Company”) hereby grants to the Optionee
named above (the “Optionee”), under the Unum Group Stock Incentive Plan of 2012
(the “Plan”), a Nonqualified Stock Option to purchase, on the terms and
conditions set forth in the Plan and in this agreement (this “Option
Agreement”), the number of Shares indicated above at the exercise price per
Share set forth above (the “Option”). Capitalized terms used herein and not
otherwise defined shall have the meanings assigned such terms in the Plan.
2.Vesting of Option. Unless the exercisability of the Option is accelerated in
accordance with the Plan or as otherwise set forth herein, the Option shall,
subject to the Optionee's continued employment with the Company, become
exercisable (“vest”) as follows:
Percentage of Shares
Vesting Schedule
33%
First Anniversary of Date of Grant
33%
Second Anniversary of Date of Grant
34%
Third Anniversary of Date of Grant

Notwithstanding the foregoing, the Option shall vest immediately as of (i) the
Optionee's Termination of Employment by reason of the Optionee's death, (ii) the
Optionee's Termination of Employment by reason of the Optionee's Disability,
(iii) the Optionee's Termination of Employment by reason of a Qualified
Retirement (as defined in Section 3 below), (iv) the Optionee's Termination of
Employment pursuant to which the Committee elects (pursuant to Section 3 below)
to extend the period of exercise, or (v) a Change in Control; provided that if a
Replacement Award is granted in respect of the Option in connection with such
Change in Control, (A) the Option shall not vest as of such Change in Control
and shall instead vest immediately upon a Termination of Employment of the
Optionee occurring upon or during the two years immediately following the date
of such Change in Control by reason of death, Disability or Qualified
Retirement, by the Company without Cause, or by the Optionee for Good Reason,
and (B) notwithstanding any provision of Section 3 below to the contrary, upon a
Termination of Employment of the Optionee described in clause (A), the Option
may be exercised after such Termination of Employment until the later of (1) the
last date on which such Option would be forfeited in connection with the
applicable Termination of Employment pursuant to the terms and conditions of
Section 3 below (it being understood that in no event shall the period during
which the Option may be exercised be extended beyond the Expiration Date (as
defined below)) and (2) the earlier of (x) the third anniversary of such Change
in Control and (y) the Expiration Date.
3.Period of Option and Limitations on Right to Exercise. The Option, to the
extent not previously exercised, and whether vested or unvested, will lapse and
be forfeited upon the earliest to occur of the following:
(a)As of 4:00 p.m., Eastern Time, on the eighth anniversary of the Date of Grant
(the “Expiration Date”);


(b)Except as specifically provided otherwise in this Section 3, if (i) the
Optionee's employment is voluntarily terminated by the Optionee or is
involuntarily terminated by the Company without Cause and (ii) the Option was
exercisable immediately before the date of such Termination of Employment, 90
days after the effective date of such Termination of Employment;


(c)Except as specifically provided otherwise in this Section 3, if the
Optionee's employment is voluntarily terminated by the Optionee and the Option
was not exercisable immediately before the date of such voluntary Termination of
Employment, on the effective date of such voluntary Termination of Employment;






--------------------------------------------------------------------------------




(d)Except as specifically provided otherwise in this Section 3, if the
Optionee's employment is involuntarily terminated by the Company for Cause, on
the effective date of such involuntary Termination of Employment;


(e)Except as specifically provided otherwise in this Section 3, if the
Optionee's employment is involuntarily terminated by the Company and the Option
was not exercisable immediately before the date of such involuntary Termination
of Employment, on the effective date of such involuntary Termination of
Employment; provided that the Committee may extend the period for exercise of
the Option for a period of 60 days if the following conditions are met: (i)
there are no performance issues, (ii) the termination was not for Cause or
Willful Misconduct (as defined below), and (iii) the Chair of the Committee,
after consultation with management, finds that the circumstances of the
Termination of Employment would constitute a hardship if there were no extension
and recommends such extension, except that if the Optionee is an executive
officer for purposes of Section 16 of the Securities Exchange Act of 1934, no
recommendation shall be required and the decision to extend or not to extend the
exercise period for such executive officer shall be made directly by the
Committee. If the Optionee is not an executive officer, then prior to such
Termination of Employment, the Chair shall review the Termination of Employment
for hardship. If the Optionee is an executive officer or if the Optionee is not
an executive officer and prior to such Termination of Employment the Chair finds
hardship and makes the recommendation to extend, the Committee shall take action
as to whether to extend the period for exercise of the Option. The Option shall
not become vested during the period between such Termination of Employment and
any action taken by the Committee solely as the result of the tolling of any
lapse or forfeiture provisions that would otherwise have been applicable, but it
may vest if the vesting date or other circumstance accelerating vesting occurs
subsequent to such Termination of Employment but prior to the action by the
Committee. If the Committee approves the extension, the Optionee shall have 60
days after the date of such approval to exercise the Option. If the Committee
does not approve the extension, the Option lapses and is forfeited at 4:00 p.m.,
Eastern Time, on the fifth business day after the Committee's non-approval. If
the Chair, after consultation with management, determines not to make a positive
recommendation prior to the date of the Termination of Employment, the Option
lapses and is forfeited on such date;


(f)If the Optionee's employment is involuntarily terminated by the Company for
Willful Misconduct or if the Company determines subsequent to the Optionee's
Termination of Employment for any reason that the Optionee engaged in Willful
Misconduct during the Examination Period (as defined below), as of the date of
discovery of the Willful Misconduct unless the Committee determines otherwise.
If any portion of the Option has been exercised after the time such Willful
Misconduct first occurred, as determined by the Company in its sole and absolute
discretion (which time shall not be earlier than the beginning of the
Examination Period), the Optionee shall immediately return to the Company an
amount equal to the difference between the exercise price and the Fair Market
Value (at the time of exercise of the portion of the Option) of Shares received
in respect of such exercised portion of the Option;


(g)If the Optionee's employment terminates by reason of death or Disability,
three years after the date of death or Termination of Employment due to
Disability, as applicable; and


(h)If the Optionee's employment terminates by reason of a Qualified Retirement,
five years after the effective date of the Qualified Retirement. For purposes of
this Agreement, “Qualified Retirement” shall mean (i) retirement at age 65 or
older without regard to years of service, (ii) early retirement at ages from 55
to and including 64 for persons having at least 15 years of continuous service
with the Company, or (iii) with the approval of the Committee, early retirement
at ages from 55 to and including 64 for a person having fewer than 15 years of
continuous service with the Company.


Subject to such requirements as may exist in this Section 3, the Committee may
provide in writing that the period during which the Option must be exercised
will be extended; provided, however, that in no event shall the period during
which the Option must be exercised be extended beyond the Expiration Date.


For purposes of this Agreement, “Willful Misconduct” shall include without
limitation (i) cause for which termination is required or permitted under
Company policies or applicable law, (ii) violation of the terms and conditions
of any noncompetition, employment, non-solicitation, confidentiality or similar
and related agreements entered into by the Optionee with the Company, (iii)
engaging purposefully, knowingly or recklessly in misconduct that is injurious
to the Company, monetarily or otherwise, (iv) unauthorized disclosure of any
confidential, proprietary or trade secret information or materials of the
Company, or (v) the material violation of any Company policy or policies. The
Company may examine the Optionee's conduct in the one-year period prior to the
Optionee's Termination of Employment and in the two-year period after such
Termination of Employment to determine whether there has been Willful Misconduct
(the “Examination Period”). Discovery of such Willful Misconduct is permitted
for three years after Termination of Employment.






--------------------------------------------------------------------------------




4.Exercise of Option. The Option shall be exercised in accordance with
directions to be provided by the Human Resources Department at the principal
executive offices of the Company. Unless the exercise is a broker-assisted
“cashless exercise” or a “net exercise” as described below, full payment in
cash, Shares previously acquired by the Optionee, or any combination thereof,
for the number of Shares being purchased, must be forwarded as directed;
provided, however, that if Shares are used to pay the exercise price, such
Shares must have been held by the Optionee for at least six months. The Fair
Market Value of the surrendered Shares as of the 4:00 p.m. closing price on the
New York Stock Exchange last trading day immediately prior to the exercise date
shall be used in valuing Shares used in payment of the exercise price. When
Shares are delivered, such delivery may be by attestation of ownership or actual
delivery of one or more certificates. If delivery is made by attestation of
ownership, Shares attested to must be immediately and freely tradable. To the
extent permitted under Regulation T of the Federal Reserve Board, and subject to
applicable securities laws, the Option may be exercised through a broker in a
so-called “cashless exercise” whereby the broker sells Shares subject to the
Option and delivers cash sales proceeds to the Company in payment of the
exercise price and applicable tax withholding. In such case, the date of
exercise shall be deemed to be the transaction date and the exercise price and
applicable tax withholding shall be delivered in accordance with the Company's
directions on the settlement date. Payment of the Option's exercise price may,
to the extent permitted by the directions to be provided by the Human Resources
Department at the principal executive offices of the Company, also be made
through a “net exercise” pursuant to which the Company withholds a number of
Shares having a Fair Market Value (based on the Fair Market Value of Shares on
the date the Option is exercised) equal to the product of (A) the exercise price
multiplied by (B) the number of Shares in respect of which the Option shall been
exercised.
Subject to the terms of this Option Agreement, the Option may be exercised at
any time and without regard to any other option held by the Optionee to purchase
Shares.
5.Limitation of Rights. The Option does not confer to the Optionee or the
Optionee's personal representative any rights of a shareholder of the Company
unless and until Shares are in fact issued to such person in connection with the
exercise of the Option. Nothing in this Option Agreement shall interfere with or
limit in any way the right of the Company or any Subsidiary to terminate the
Optionee's employment at any time, nor confer upon the Optionee any right to
continue in the employ of the Company or any Subsidiary.
6.Payment of Taxes and Withholding. No later than the date as of which an amount
first becomes includible in the gross income of the Optionee for federal, state,
local or foreign income, employment or other tax purposes with respect to any
portion of the Option, the Optionee shall pay to the Company, or make
arrangements satisfactory to the Company (including, if applicable, pursuant to
Section 4 above) regarding the payment of, all federal, state, local and foreign
taxes that are required by applicable laws and regulations to be withheld with
respect to such portion of the Option. The obligations of the Company under this
Option Agreement shall be conditioned on compliance by the Optionee with this
Section 6, and the Company shall, to the extent permitted by law, have the right
to deduct any such taxes from any payment otherwise due to the Optionee,
including deducting such amount from the delivery of Shares upon exercise of the
Option that gives rise to the withholding requirement.
7.Share Reserve. The Company shall at all times during the term of this Option
Agreement reserve and keep available such number of Shares as will be sufficient
to satisfy the requirements of this Option Agreement.
8.Optionee's Covenant. The Optionee hereby agrees to use his best efforts to
provide services to the Company in a workmanlike manner and to promote the
Company's interests.
9.Restrictions on Transfer and Pledge. The Option may not be pledged, encumbered
or hypothecated to or in favor of any party other than the Company or an
Affiliate or Subsidiary, or be subject to any lien, obligation or liability of
the Optionee to any other party other than the Company or an Affiliate or
Subsidiary. The Option is not assignable or transferable by the Optionee other
than by will or the laws of descent and distribution or pursuant to a domestic
relations order that would satisfy Section 414(p)(1)(A) of the Code; provided,
however, that the Committee may (but need not) permit other transfers where the
Committee concludes that such transfers (i) do not result in accelerated
taxation and (ii) are otherwise appropriate and desirable, taking into account
any factors deemed relevant, including without limitation, state or federal tax
or securities laws applicable to transferable options. The Option may be
exercised during the lifetime of the Optionee only by the Optionee or any
permitted transferee.
10.Restrictions on Issuance of Shares; Other Restrictions. If at any time the
Committee shall determine in its discretion, that listing, registration or
qualification of Shares covered by the Option upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
or regulatory body, is necessary or desirable as a condition to the exercise of
the Option, the Option may not be exercised in whole or in part unless and until
such listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee. If
the Optionee is an insider as described under the Company's Insider Trading
Policy (as in effect from time to time and any successor policies), the Optionee
shall be required to obtain preclearance from the General Counsel or Securities
Counsel of the Company




--------------------------------------------------------------------------------




prior to purchasing or selling any of the Company's securities, including any
Shares issued upon exercise of the Option, and may be prohibited from selling
such securities other than during an open trading window. The Optionee further
acknowledges that the Company may, in its discretion, prohibit the Optionee from
selling such securities even during an open trading window if the Company has
concerns over the potential for insider trading.
11.Conflicts and Interpretation. In the event of any conflict between this
Option Agreement and the Plan, the Plan shall control. In the event of any
ambiguity in this Option Agreement, or any matters as to which this Option
Agreement is silent, the Plan shall govern including, without limitation, the
provisions thereof pursuant to which the Committee has the power, among others,
to (a) interpret the Plan, (b) prescribe, amend and rescind rules and
regulations relating to the Plan, and (c) make all other determinations deemed
necessary or advisable for the administration of the Plan. The Optionee hereby
acknowledges that a copy of the Plan has been made available to him or her and
agrees to be bound by all the terms and provisions thereof. The Optionee and the
Company each acknowledge that this Option Agreement (together with the Plan)
constitutes the entire agreement and supersedes all other agreements and
understandings, both written and oral, between the parties or either of them,
with respect to the subject matter hereof.
12.Amendment. The Company may modify, amend or waive the terms of the Option,
prospectively or retrospectively, but no such modification, amendment or waiver
shall materially impair the rights of the Optionee without his or her consent,
except as required by applicable law, stock exchange rules, tax rules or
accounting rules. The waiver by either party of compliance with any provision of
this Option Agreement shall not operate or be construed as a waiver of any other
provision of this Option Agreement, or of any subsequent breach by such party of
a provision of this Option Agreement.
13.Law Applicable to Construction. The interpretation, performance and
enforcement of this Option Agreement shall be governed by the laws of the State
of Delaware without reference to principles of conflict of laws, as applied to
contracts executed in and performed wholly within the State of Delaware. In
addition to the terms and conditions set forth in this Option Agreement, the
Option is subject to the terms and conditions of the Plan, which is hereby
incorporated by reference.
14.Successors. This Option Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Option Agreement and the Plan.
15.Severability. The invalidity or enforceability of any provision of this
Option Agreement shall not affect the validity or enforceability of any other
provision of this Option Agreement.
16.Notice. Notices and communications under this Option Agreement must be in
writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to:
Unum Group
1 Fountain Square
Chattanooga, Tennessee 37402
Attn: Executive Compensation, Human Resources


or any other address designated by the Company in a written notice to the
Optionee. Notices to the Optionee will be directed to the address of the
Optionee then currently on file with the Company, or at any other address given
by the Optionee in a written notice to the Company.
17.Section 409A. It is the intention that the Option does not constitute
“deferred compensation” within the meaning of Section 409A of the Code. If the
Company determines after the Date of Grant that an amendment to this Agreement
is necessary to ensure the foregoing, it may make such amendment,
notwithstanding any other provision of this Agreement or the Plan to the
contrary, effective as of the Date of Grant or any later date, without the
consent of the Optionee.
18.Headings; Counterparts. The headings of Sections herein are included solely
for convenience of reference and shall not affect the meaning or interpretation
of any of the provisions of this Option Agreement. This Agreement may be
executed in counterparts, which together shall constitute one and the same
original.
19.Waiver and Release. In consideration for the Option, the Optionee hereby
waives any and all claims whether known or unknown that the Optionee may have
against the Company and its Subsidiaries and Affiliates and their respective
directors, officers, shareholders, agents or employees arising out of, in
connection with or related to the Optionee's employment, except for (1) claims
under this Agreement, (2) claims that arise after the date hereof and
obligations that by their terms are to be performed after the date hereof, (3)
claims for compensation or benefits under any compensation or benefit plan or
arrangement of the Company and its Subsidiaries and Affiliates, (4) claims for
indemnification respecting acts or omissions in connection with the Optionee's
service as a director, officer or employee of the Company or any of its
Subsidiaries and Affiliates, (5) claims for




--------------------------------------------------------------------------------




insurance coverage under directors' and officers' liability insurance policies
maintained by the Company or any of its Subsidiaries or Affiliates, or (6) any
right the Optionee may have to obtain contribution in the event of the entry of
judgment against the Company as a result of any act or failure to act for which
both the Optionee and the Company or any of its Subsidiaries or Affiliates are
jointly responsible. The Optionee waives any and all rights under the laws of
any state (expressly including but not limited to Section 1542 of the California
Civil Code), which is substantially similar in wording or effect as follows:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the Release, which if
known by him must have materially affected his settlement with the debtor.
This waiver specifically includes all claims under the Age Discrimination in
Employment Act of 1967, as amended. The Optionee acknowledges that the Optionee
(a) has been advised to consult an attorney in connection with entering into
this Option Agreement; (b) has 21 days to consider this waiver and release; and
(c) may revoke this waiver and release within seven-days of execution upon
written notice to Attn: Corporate Secretary, Law Department, Unum Group, 1
Fountain Square, Chattanooga, Tennessee 37402. The waiver and release will not
become enforceable until the expiration of the seven-day period. If the waiver
and release is revoked during such seven-day period, the grant shall be void and
of no further effect.


IN WITNESS WHEREOF, the Company, acting by and through its duly authorized
officers, has caused this Option Agreement to be executed, and the Optionee has
executed this Option Agreement, all as of the day and year written below.
Date:
 [Acceptance Date]
OPTIONEE:  [Optionee Name]
 
 
 
 
 
[Optionee Signature]
 
 
 
 
 
 
UNUM GROUP
 
 
 
 
 
 
By:
 
 
 
 
[Authorized Signature]
 
 
 
[Name]
 
 
 
[Title]





